PER CURIAM:
Shirley J. Boone, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), challenging the validity of her conviction and sentence and raising a claim under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Though the district court accepted the magistrate judge’s recommendation and construed the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000), Boone *280clearly intended to file a § 2241 petition. Boone argues on appeal that § 2255 is inadequate and ineffective to test the legality of her detention, contending that her claims should be considered in the context of her § 2241 petition. Because Boone does not meet the standard set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED